Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 1of9. PagelID# 1

 

EE’ FILED ~~~
IN THE UNITED STATES DISTRICT COURT SEP | 18 2019
FOR THE NORTHERN DISTRICT OF OHIO NORPUS Su ces Fnicn Chic
EASTERN DIVISION CLEEL IGT OF Grilo
UNITED STATES OF AMERICA, ) INDICTMENT:
)
Siena ® »
Plaintiff, ) 1 ®
} 1219 CR 560 ®
v. ) CASENO.
) Title 18, United States Code,
DEMETRIA SIMS-LEEPER, ) Section 641, 1001, and 1343
Defendant. ) JU DOE PEARSO N

GENERAL ALLEGATIONS

 

At all times material and relevant to this Indictment:

L, The U.S, Department of Veterans affairs (VA) was a cabinet-level department of
the Federal government whose mission was to care for U.S. military veterans and their
dependents. In furtherance of this mission, the VA ran an integrated health care system
consisting of approximately 170 medical centers, in addition to numerous community-based
outpatient clinics, community living centers, veteran centers, and domiciliaries. Together these
health care facilities provided comprehensive care to over nine million enrolled veterans every
year.

De The VA Community Care (VACC), Office of Community Care — Claims
Adjudication and Reimbursement (OCC-CAR), Processing Unit was located in Denver,
Colorado, and was responsible for processing and paying claims submitted by non-VA entities
for veteran care. OCC-CAR staff located in Cleveland, Ohio, handled the claims associated with
eleven VA medical centers in Indiana, Michigan, and Ohio, which included the Cleveland VA

Medical Center (VAMC).
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 2 of 9. PagelID #: 2

3. When claims were submitted by non-VA entities, it was the responsibility of the
OCC-CAR to perform clinical tracking and claims processing functions. Clinical tracking
involved determining veteran eligibility, and then reviewing the claim and medical records. A
clinical decision was then made by a VA Nurse Reviewer for the VA to approve or deny the
claim. After clinical tracking was completed and it was determined that the VA would pay for
outside care, the claim was processed. Nurse Reviewers were only involved in the clinical
tracking function. Voucher Examiners were involved in clinical tracking and claims processing.

4, Since 2014 the VACC had granted overtime compensation to employees for three
functions: clinical tracking, clinical reviews (nurses only), and claims processing. Employees
were authorized to telework from their residences and were required to sign a telework
agreement. Overtime compensation was strictly limited to the above three functions, which were
completed via computer and tracked via the Fee Basis Claims Processing System (FBCS)
Employee Production On-Demand Reports. The FBCS reports showed which claim an
employee worked on and the specific hour the employee worked on the claim. Overtime
compensation was never granted to complete administrative or other duties not processed on a
computer, such as a hardcopy records review.

5. OCC-CAR employees could process claims from personal computers at their
residences via the Citrix Access Gateway (CAG) Portal. Employees were issued Personal
Identity Verification (PIV) card readers and were required to use their PIV card when working
overtime. The VA maintained log-on verifications for each VA employee’s PIV card use. When
a VA employee connected to the VA network using CAG and a PIV card, each new session was
recorded in a log. If the employee’s computer was idle for approximately 30 minutes, the CAG

session ended and the employee wouid need to log into the system again.

 

 

 

 
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 3 of 9. PagelID #: 3

6, When working overtime hours, VA employees either received approximately 1
and one-half times of their regular hourly rate or compensation leave time to use during their
regular tour of duty, Ifan employee worked overtime during holiday leave, the employee
received a regular hourly rate in addition to their holiday leave.

7. Yo submit over time hours worked, VA employees emailed timekeepers twice
each day, once to record their start time and once to record their stop time. The emails sent to
the timekeepers traveled through the VA network and were transmitted from Ohio to servers
located in Washington, D.C. and Chicago, Illinois, and Dallas, Texas, and San Jose, California.

8. If an employee did not email the timekeeper on the specific dates they worked
overtime, they were authorized to email their overtime hours at a later date. Timekeepers then
posted the overtime hours to the employee’s timecard. The employees were required to review
their timecards every two weeks and report discrepancies to the timekeepers. After any
discrepancies were addressed, a bi-weekly timecard was finalized and validated by the
timekeepers. After validation, the timecards were certified by a supervisor. The entire timecard
process was conducted electronically.

9. Defendant DEMETRIA SIMS-LEEPER was a resident of Cleveland, Ohio, which
was located within the Northern District of Ohio, Eastern Division.

10. SIMS-LEEPER was employed by the VA Office of Community Care (OCC) and
was stationed at the Cleveland VA Medical Center (VAMC) as a Voucher Examiner, SIMS-
LEEPER had worked as a Voucher Examiner at the Cleveland VAMC since March 30, 2014, and

previously worked as a Voucher Examiner for the VA in Salem, VA.

 

 

 

 
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 4o0f9. PagelD #: 4

COUNTS 1-3
(Wire Fraud, 18 U.S.C, § 1343)

The Grand Jury charges:

11. Paragraphs 1 through 10 of this Indictment are realleged and incorporated by
reference as if fully set forth herein.

The Scheme

12. From on or about March 11, 2016, through on or about November 8, 2017, in the
Northern District of Ohio, Eastern Division, Defendant DEMETRIA SIMS-LEEPER knowingly
devised and intended to devise a scheme and artifice to defraud the United States Department of
Veterans Affairs (VA) to obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises.

October 8-9, 2016

 

13. It was part of the scheme that:

a. Onor about Saturday, October 8, 2016, at 1:54 PM, SIMS-LEEPER sent
an email from her VA email account to the VISN 10 Non-VA Care Timekeepers VA email
account with a Cc: to VA Timekeeper Jennifer Ravkin’s VA email account with the Subject: “ot
start.”

b. On or about Sunday, October 9, 2016, at 12:05 AM, SIMS-LEEPER sent
an email from her VA email account to the VISN 10 Non-VA Care Timekeepers VA email
account with a Cc: to Ravkin’s VA email account with the Subject: “ot stop.”

14. The timesheet for SIMS-LEEPER showed on Saturday, October 8, 2016, SIMS-

LEEPER was paid from 2:00 PM to 12:00 AM for ten (10) hours of overtime.

 

 
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 50f9. PagelID#: 5

15. The VA Personal Identity Verification (PIV) card log showed SIMS-LEEPER
logged in to the VA network and/or VA Citrix Access Gateway (CAG) Portal on October 8,
2016, at 1:53 PM, 1:55 PM, 7:06 PM an 7:12 PM, and on October 9, 2016 at 12:03 AM.

16. | The Fee Basis Claims Processing System (FBCS) Employee Production On
Demand Report for SIMS-LEEPER showed she processed claims on October 8, 2016, from 7:00
PM through 9:00 PM during overtime hours.

May 7, 2017

17. It was part of the scheme that:

a. On or about Sunday, May 7, 2017, at 4:51 PM, SIMS-LEEPER sent an
email from her VA email account to the VISN 10 CAR Timekeepers VA email account and to
VA Timekeeper Jennifer Ravkin’s VA email account with the Subject: “otstart comp time.” |

b. On or about Sunday, May 7, 2017, at 9:54 PM, SIMS-LEEPER sent an
email from her VA email account to the VISN 10 CAR Timekeepers VA email account and
Ravkin’s VA email account with the Subject: “ot stop comp time.”

18. The timesheet for SIMS-LEEPER showed on Sunday, May 7, 2017, SIMS-
LEEPER claimed to work overtime hours from 5:00 PM to 10:00 PM and earned five (5) hours
of compensation time.

19. The VA Personal Identity Verification (PIV) card log showed SIMS-LEEPER
logged in to the VA network and/or VA Citrix Access Gateway (CAG) Portal on May 7, 2017, at
4:49 PM, 4:51 PM, 4:59 PM, 5:00 PM and 9:40 PM.

20. The Fee Basis Claims Processing System (FBCS) Employee Production
On Demand Report for SIMS-LEEPER showed she processed claims on May 7, 2017, at 5:00

PM.

 
 

Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 6 of 9. PagelD #: 6

September 1-2, 2017

21. ‘It was part of the scheme that:

a. On or about on or about Friday, September 1, 2017 at 2:30 PM, SIMS-
LEEPER sent an email from her VA email account to the VISN 10 CAR Timekeepers VA email
account with the Subject: “ot start.”

b. On or about on or about Saturday, September 2, 2017 at 12:10 AM, SIMS-
LEEPER sent an email from her VA email account to the VISN 10 CAR Timekeepers VA email
account with the Subject: “RE: ot stop.”

22. The timesheet for SIMS-LEEPER showed on Friday, September 1, 2017, SIMS-
LEEPER was paid from 6:00 AM to 11:00 AM for five (5) hours of used sick leave, from 11:00
AM to 2:30 PM for three (3) hours of regular time and from 2:30 PM to 12:00 AM for nine and a
half (9.5) hours of overtime.

23. The VA Personal Identity Verification (PIV) card log showed SIMS-LEEPER
logged in to the VA network and/or VA Citrix Access Gateway (CAG) Portal on September 1,
2017 at 11:17 AM and 12:33 PM, and on September 2, 2017 at 12:08 AM.

24. The Fee Basis Claims Processing System (FBCS) Employee Production On
Demand Report for SIMS-LEEPER showed she processed claims on September 1, 2017, at
11:00 AM and from 1:00 PM through 2:00 PM during regular hours, and did not process any
claims during overtime hours.

25. After reviewing FBCS reports, timesheets, employee emails and PIV card logs, it
was determined that SIMS-LEEPER falsely claimed to work approximately 324 hours from 2016
through 2017, and fraudulently received approximately $9,399 in overtime compensation from

the VA.
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 7 of 9. PagelD #: 7

26. From on or about March 11, 2016, through on or about November 8, 2017, SIMS-
LEEPER, for the purpose of executing and attempting to execute the scheme and artifice to
defraud described above, transmitted and caused to be transmitted by means of wire
communication in interstate commerce, writings, signs, signals, pictures and sounds: to wit:
SIMS-LEEPER sent emails through the VA network that were transmitted from Ohio to one or
more servers located in Washington, D.C. and Chicago, Illinois, and Dallas, Texas, and San Jose,

California, each wire transmission constituting a separate count of this Indictment:

 

Count Date Sender Location Server Locations
1 10/9/16 Ohio Washington, D.C.;
Chicago, Illinois;
Dallas, Texas;

San Jose, California
2 S/T/LT Ohio Washington, D.C.;
Chicago, Illinois;
Dallas, Texas:

San Jose, California
3 9/2/17 Ohio Washington, D.C;
Chicago, Illinois;
Dallas, Texas;

San Jose, California

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.

COUNT 4
(Theft of Government Property, 18 U.S.C. § 641)

The Grand Jury further charges:

27. Paragraphs 1 through 25 of this Indictment are realleged and incorporated by
reference as if fully set forth herein.

28. From on or about March 11, 2016, through on or about November 8, 2017, in the
Northern District of Ohio, Eastern Division, Defendant DEMETRIA SIMS-LEEPER, in a
continuing course of conduct, willfully and knowingly embezzled, stole, purloined, and

converted to her own use, property of the United States exceeding $1,000 in value belonging to

 
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 8 of 9. PagelID #: 8

the Department of Veterans Affairs (VA), an agency of the United States, to wit: SIMS-
LEEPER, as an employee of the VA, fraudulently claimed and received overtime compensation
from the VA with a value of approximately $9,399, in violation of Title 18, United States Code,
Section 641.

COUNT 5
(False Statement, 18 U.S.C. § 1001)

The Grand Jury further charges:

29. Paragraphs | through 25 of this Indictment are realleged and incorporated by
reference as if fully set forth herein.

30, On or about August 1, 2016, in the Northern District of Ohio, Eastern Division,
Defendant DEMETRIA SIMS-LEEPER willfully and knowingly made a materially false,
fictitious and fraudulent statement and representation to the United States Department of
Veterans Affairs (VA) in a matter within the jurisdiction of the executive branch of the
Government of the United States, to wit: falsely submitting a claim of working five hours of
overtime that day, when, as she well knew, said representation was false, in violation of Title 18,
United States Code, Section 1001(a)(2).

COUNT 6
(False Statement, 18 U.S.C. § 1001)

The Grand Jury further charges:

31. Paragraphs 1 through 25 of this Indictment are realleged and incorporated by
reference as if fully set forth herein.

32. On or about February 23, 2017, in the Northern District of Ohio, Eastern
Division, Defendant DEMETRIA SIMS-LEEPER willfully and knowingly made a materially

false, fictitious and fraudulent statement to the United States Department of Veterans Affairs

 
Case: 1:19-cr-O0560-BYP Doc #: 1 Filed: 09/18/19 9 of 9. PagelID #: 9

(VA) in a matter within the jurisdiction of the executive branch of the Government of the United
States, to wit: falsely submitting a claim of working three and one-half hours of overtime on that
day, when, as she well knew, said representation was false, in violation of Title 18, United States
Code, Section 1001(a)(2).

COUNT 7
(False Statement, 18 U.S.C. § 1001)

The Grand Jury further charges:

33. Paragraphs 1 through 25 of this Indictment are realleged and incorporated by
reference as if fully set forth herein.

34. On or about August 28, 2017, in the Northern District of Ohio, Eastern Division,
Defendant DEMETRIA SIMS-LEEPER willfully and knowingly made a materially false,
fictitious and fraudulent statement to the United States Department of Veterans Affairs (VA) ina
matter within the jurisdiction of the executive branch of the Government of the United States, to
wit: falsely submitting a claim of working three and one-half hours of overtime that day, when,
as she well knew, said representation was false, in violation of Title 18, United States Code,
Section 1001(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 
